 

 

Case 3:21-cr-00013-MMD-WGC Document 25 Filed 04/07/21 Page 1 of1

 

PER 18 U.S.C. 3170

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

BY: INFORMATION CJ INDICTMENT

 

Matter Sealed: C] Juvenile Cc Other than Juvenile
oO Pre-Indictment Plea CT] Superseding

CJ Indictment
Information

Cl Defendant Added
Cl Charges/Counts Added

Name of District Court, and/or Judge/Magistrate Location (City)

 

 

 

UNITED STATES DISTRICT COURT RENO
DISTRICT OF NEVADA Divisional Office
CHRISTI DYER

Name and Office of Person
Furnishing Information on
THIS FORM

Name of Asst.
U.S. Attorney
(if assigned)

 

[V]u.s. atty [other u.s. Agency
Phone No. (775) 784-5438

ANDOLYN JOHNSON

 

 

PROCEEDING

Name of Complainant Agency, or Person (& Title, if any)

DEA

 

J person is awaiting trial in another Federal or State Court

 

 

 

 

 

 

 

 

 

 

CASENO. —_ 3:24 -cr-00013-MMD-WGC
USA vs.
Defendant: CODI OWEN KRINGLIE
V_ FILED RECEIVED
_____ ENTERED _____ SERVED ON
Address: COUNSELIPARTIES OF RECORD
APR -7 2021

[| Interpfeter Req lean Ub vt COURT

Birth BY, nrg DEPUTY lien

Date [) Female (if applicable)

Social Security Number

 

 

(give name of court)

 

7) this person/proceeding transferred from another district
per (circle one) FRCrP 20, 21 or 40. Show District

 

[| this is a reprosecution of charges
previously dismissed which were
dismissed on motion of:

Clu. atty [7] Defense

 

 

SHOW
(-] this prosecution relates to a DOCKET NO.
pending case involving this same
defendant. (Notice of Related
Case must still be filed with the
Clerk.) .
v1 . : MAG. JUDGE
prior proceedings or appearance(s) CASE NO
before U.S. Magistrate Judge ,
regarding this defendant were 3:21-MJ-00031-CLB

 

Place of

 

DEFENDANT

 

Issue: [| Warrant

Arrest Date

 

 

offense County

[] Summons

Location Status:

or Date Transferred to Federal Custody

LJ Currently in Federal Custody
[J Currently in State Custody

CI Writ Required

Cl Currently on bond
C] Fugitive

Defense Counsel (if any): Lauren Gorman & Chris Frey

 

VJFPD [] CJA [] RETD

CL] Appointed on Target Letter

 

[J This report amends AO 257 previously submitted

 

OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

 

Total # of Counts _1

 

 

 

Title & Section/Offense Level inti
Set (Petty = 1 / Misdemeanor = 3/ Felony = 4) Description of Offense Charged Count(s)
4 18 U.S.C. §§ 922(g)(1), 924(a)(2)) Felon in Possession of a Firearm 1

 

 

 

 

 

 

 

 

 

 

 
